                                                    NORTHERN DISTRICT OF TEXAS
               IN THE UNITED STATES DISTRICT C RT
                                                              FI ED
                FOR THE NORTHERN DISTRICT OF TE AS
                        FORT WORTH DIVISION                 APR - 8 2020
MANUEL JESSIE MENDEZ,             §
                                  §
                                                    CLERK, U.S. DTSTRJCT COURT
               Petitioner,        §                  By ______~,k~'JX~It~l.--------
                                  §
v.                                §       No.   4:19-CV-458-A
                                  §
LORIE DAVIS, Director,            §
Texas Department of Criminal      §
Justice, Correctional             §
Institutions Division,            §
                                  §
               Respondent.        §

                         MEMORANDUM OPINION
                                 and
                                ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Manuel Jessie Mendez, a

state prisoner incarcerated in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ)

against Lorie Davis, director of TDCJ, respondent. After having

considered the pleadings, state court records, and relief sought

by petitioner, the court has concluded that the petition should

be dismissed as time-barred.

               I.   Factual and Procedural History

     On June 4, 2001,   in Palo Pinto County, Texas, Case No.

11,554, Petitioner entered an open plea of guilty to one count of

aggravated robbery and, on June 6,    2001, a jury assessed his

punishment at life imprisonment and a $10,000 fine.      (Clerk's R.

57-68, 71-72, doc. 17-6.)    Petitioner's conviction was affirmed by

the 11th District Court of Appeals of Texas on October 2, 2003.
,---------   - -- -- ·- -- - - - - - - --·---·-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                    (Op. 7, doc. 17-2.) Petitioner did not file a petition for

                    discretionary review in the Texas Court of Criminal Appeals.

                    (Resp't's Preliminary Answer, Ex. A, doc. 18.) However, on

                    February 18, 2019, he did file a state habeas-corpus application

                    challenging his conviction, which the Texas Court of Criminal

                    Appeals denied without written order. 1 (SHR02 2 181 & Action

                    Taken, docs. 17-16, 17-17.) This federal habeas petition
                                                                                          3
                    challenging his conviction was filed on April 16, 2019.

                    Respondent asserts that the petition is untimely under the

                    federal statute of limitations and should be dismissed.                   (Resp't's

                    Answer 5-8.)

                                             II.   Statute of    L~itations


                          Title 28, United States Code, § 2244(d) imposes a one-year

                    statute of limitations on federal petitions for writ of habeas

                    corpus filed by state prisoners. Section 2244(d) provides:

                                (1) A 1-year period of limitations shall apply to
                          an application for a writ of habeas corpus by a person
                          in custody pursuant to the judgment of a State court.
                          The limitations period shall run from the latest of-

                                       (A)    the date on which the judgment became

                          1
                           A prisoner's state habeas application is deemed filed when placed in
                    the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir.
                    2013). Petitioner's application does not provide that information, but it does
                    reflect the date he signed the document. For purposes of this opinion, the
                    application is considered filed on that date.
                          2
                           "SHR02" refers to the record of petitioner's relevant state habeas
                    proceeding in WR-54,128-02.
                          3
                            Likewise, a prisoner's federal habeas petition is deemed filed when
                    placed in the prison mailing system . (Pet. 17, doc . 3.) See Spotville v. Cain,
                    149 F. 3d 3 7 4, 37 7 (5th Cir. 1998).

                                                             2
                                                       --------- - - - -- - - - -




              final by the conclusion of direct review or the
              expiration of the time for seeking such review;

                    (B) the date on which the impediment to
              filing an application created by State action in
              violation of the Constitution or laws of the
              United States is removed, if the applicant was
              prevented from filing by such State action;

                    (C)  the date on which the constitutional
              right asserted was initially recognized by the
              Supreme Court, if that right has been newly
              recognized by the Supreme Court and made
              retroactively applicable to cases on collateral
              review; or

                    (D) the date on which the factual predicate
              of the claim or claims presented could have been
              discovered through the exercise of due diligence.

            (2)  The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u.s.c.   §   2244(d)(l)-(2).

       Under subsection (A) , applicable to this case, the

limitations period began to run on the date on which the judgment

on the jury verdict became final by the expiration of the time

for seeking direct review. For purposes of that provision, the

judgment on the jury verdict became final upon expiration of the

time that Petitioner had for filing a petition for discretionary

rev i ew in the Texas Court of Criminal Appeals on Monday, November

3, 2003. 4 Therefore, limitations began the next day and closed

one year later on November 3, 2004, absent any tolling. See TEX.

       4
       November 1, 2003, was a Saturday.

                                       3
- -- -- - - -           ·-··-   ··----- -------   -----   ----- - --···· - . ·· -- · -   - ·-   --------··   ..




          R. APP. P. 68.2(a); Roberts v. Cockrell, 319 F. 3d 690,                                                 694   (5th

          Cir. 2003).

                Tolling of the limitations period may be appropriate under

          the statutory-tolling provision in § 22 4 4 (d) ( 2) and/ or as a

          matter equity. Petitioner's state habeas application filed on

          February 18, 2019, after limitations had already expired, did not

          operate to toll the limitations period. See Scott v. Johnson, 227

          F.3d 260, 263 (5th Cir. 2000). Thus, absent tolling as a matter

          of equity, Petitioner's petition filed on April 16, 2019, is

          untimely.

                Equitable tolling is permitted only in rare and exceptional

          circumstances when an extraordinary factor beyond a petitioner's

          control prevents him from filing in a timely manner or he can

          make a convincing showing that he is actually innocent of the

          crime for which he was convicted. McQuiggin v. Perkins, 569 U.S.

          383, 386 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010).

          The petitioner bears the burden to establish that equitable

          tolling is justified. See Holland,                     560 U.S. at 649. Petitioner

          makes no such showing. He provides no explanation for his years-

          long delay and the record reveals none. His extreme delay

          mitigates against equitable tolling. "Equity is not intended for

          those who sleep on their rights." Fisher v. Johnson, 174 F.3d

          710, 715 (5th Cir. 1999). Nor does he allege, much less present

          new reliable evidence, that he is actually innocent of the


                                                          4
                                              ~-   ~---   --------------




offense for which he pleaded guilty and was convicted.

     Accordingly, petitioner's federal petition was due on or

before November 3, 2004. His petition, filed on April 16, 2019,

is therefore untimely.

     For the reasons discussed herein,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 be, and is hereby,

dismissed as time-barred. Petitioner has not made a showing that

reasonable jurists would question this court's procedural ruling.

Therefore, a certificate of appealability should not issue.

     SIGNED April   __1___ ,   2020.




                                 5
